Deen, Presiding Judge,
concurring specially.
While concurring fully with the majority opinion, a brief comment will be made as to the case of Southern R. Co. v. Lee, 59 Ga. App. 316 (200 SE 569) (1938), cited in the majority opinion. It was written by Presiding Judge Stephens with Judge Felton concurring and Judge Sutton dissenting. In 1938 when this case was written there were six judges on our court, and a two-to-one decision would not go whole court, as it would today. Therefore, a two-to-one decision during that era would have precedential value, whereas today it would become a whole court case and considered by all nine judges.